WILSON, J.
I concur in the judgment but not in the manner in which the first interrogatory is answered in the opinion of Mr. Justice McComb.
I prefer to affirm the judgment on the firm basis of the facts as shown by the evidence, which sustain the findings and judgment, and not upon the ground that the admissions in the answer necessitate an affirmance—a theory different from that upon which the case was tried in the lower court. This court has repeatedly declared that where a ease is tried on the theory that a material issue has been raised by the pleadings, a contention of the parties made for the first time on appeal that there was no such issue will not be entertained. (Grimes v. Nicholson, 71 Cal.App.2d 538, 543 [162 P.2d 934]; Priebe v. Sinclair, 90 Cal.App.2d 79, 87 [202 P.2d 577]; Nuttman v. Chais, 101 Cal.App.2d 476, 478 [225 P.2d 660]; Sparks v. Sparks, 101 Cal.App.2d 129, 138 [225 P.2d 238, 244].)
The paragraph of the complaint quoted in the majority opinion contains two separate allegations: (1) that plaintiff and defendant entered into an oral agreement whereby plaintiff was employed for one year, and (2) that pursuant to such agreement plaintiff was employed from August 27, 1948, until December 30 of the same year.. The answer admits that plaintiff was employed for the period alleged in the complaint and denies the remainder of the paragraph. The only construction that can be placed on the answer is that it denies that the parties entered into a contract of employment for one year but admits the actual employment for the time alleged.
That the parties so construed the answer is evidenced by the fact that plaintiff and defendant were both examined and cross-examined concerning the making of the oral con*34tract of employment and the conversations and negotiations leading to it. Had it been the theory of the litigants that the answer admitted the contract of employment there would have been no necessity for such evidence and the only issue to be tried would have been whether there had been good cause for plaintiff’s discharge prior to the expiration of one year. There is ample substantial evidence in the record to sustain the findings and judgment in favor of plaintiff and I concur in the judgment on that ground.
A petition for a rehearing was denied February 14, 1951, and appellant’s petition for a hearing by the Supreme Court was denied March 26, 1951.